".§.1

AO 245B (Rcv. 02/(}8/2019)Judgmentir1 a Criminal Petty Case (Modiiied) = Page 1 of 1

UNITED sTATEs DISTRICT COURT
n SOUTHERN DISTRICT OF C-ALIFORNIA

 

United States of America ` ' JUDGMENT IN A CRIMINAL CASE n
-_ ` V_ ' (For Offenses Committed On or Afcer Novernber l, 1987) -
Miguel Molina_Gm`,Cia ` case Number; _3:19-1_nj-20848
David L Baker-
Defendam ’s Attorney n

REGISTRATI()N NO. 19578380 _

THE DEFENDANT;
pleaded guilty to count(s) l of Complaint

l:| was found guilty to count(s)

Q_W

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of su_ch count(s), Which involve the following offense(s):
Title & Section N_ature of Offense - _ Count Number§s[
8:1325 ' ILLEGAL ENTRY (Misdemeanor) l -
l:i The defendant has been found not guilty on count(s) .
' |:| Count(s) ' ' _ dismissed `on the motion of the United States. _
IMP_RISONMENT

. The defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

-E- TIME sERvED ` iii l § days .\

l Assessment: $10 WAIVED Fine: WAIVED
l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents m
` the defendant’ s possession at the time of arrest upon their deportation or removal.
|:l Court recommends defendant be deported/removed With relative ` ' _ _ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days _

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
. United States Attorney of any material change in the defendant's economic circumstances

Thursday, February 14, 2019
/‘\ Date of Imposition of Sentence

     

Received-

 

 

 

 

 

 

 

S°\ITI'EERN DISTHICT OF CAI.|F°RNIA
BY - l al erlcas ' DEPUTY

DUSM ` _ _ 1 BLE KAREN s cRAWFoRD
7 F"-ED UNITED s_TATEs MAGISTRA_TE JUnGE
- _ - 'Feb`14 2019 y
ClCI'l{’S Ofl.-lC€ COpy _ cl.EnK,u.s.ms'rmcrcoun'r _ ` - ` n 7 3:'19-mj-20848

 

 

 

 

 

